 218 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Rush University Medical Center 
and
 Healthcare Pr
o-fessional, Technical, Office, Warehouse, Mail 
Order, Employees Union
, Local
 743, IBT
.  Case 
13ŒCAŒ139088
 February 
27, 2015
 DECISION AND 
ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
JOHNSON
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed by H
ealthcare 
Professional, Technical, Office, Warehouse, Mail Order, 
Employees Union, Local 743, IBT (the Union) on Oct
o-ber 17, 2014, the General Counsel issued the complaint 
on October 29, 2014, alleging that Rush University Me
d-ical Center (the Respondent) h
as violated Section 8(a)(5) 
and (1) of the Act by refusing the Union™s request to ba
r-gain following the Union™s certification in Case 13
ŒRCŒ132042.  (Official notice is taken of the record in the 

representation proceeding as defined in the Board™s 
Rules and Regulations, Secs. 102.68 and 102.69(g).  
Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer, admitting in part and den
ying in part the 
allegations of the complaint, and asserting certain affir
m-ative defenses.
 On November 25, 2014, the General Counsel filed a 
Motion for Summary Judgment.  On January 7, 2015, the 
Board issued an order transferring the proceeding to the 

Boar
d and a Notice to Show Cause why the motion 
should not be granted.  The Respondent filed an oppos
i-tion and a supplement to its opposition.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on 
Motion for Summary Judgment
 The Respondent admits its refusal to bargain but co
n-tests the validity of the Union™s certification on the basis 
of its arguments, raised and rejected in the representation 
proceeding, that the amended certification is inconsist
ent 
with the Board™s Health Care Rule, Section 103.30 of the 

Board™s Rules and Regulations, concerning appropriate 
units in acute health care facilities; that an amended cert
i-fication should include the largest possible grouping of 
nonprofessional employee
s and at a minimum the 
nurse 
assistant 
II classification; and that the addition of a single 
classification, 
patient 
care 
technician 
(PCT), will result 
in a proliferation of units.
1   All representation issues raised by the Respondent 
were or could have bee
n litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the d
ecision made in the representation proceeding.
2  We 
therefore find that the Respondent has not raised any 

representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (
1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
3 On the entire record, the Board makes the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a not
-for
-profit 
corporation with an office and place of business i
n Ch
i-cago, Illinois, has been engaged in the business of ope
r-ating an acute care hospital.  
 During the calendar year preceding the issuance of the 
complaint, a representative period, the Respondent has 

derived gross revenues in excess of $250,000 from 
pro
viding acute care hospital services at its facility.  In 
1 In support of its position, the
 Respondent
, in its supplemental 
op-
position to the General Counsel™s motion
, relies in part on three 
add
i-tional representation 
petitions 
filed by the Union that seek 
to include 10 
additional classifications to the unit at issue in this proceeding.  The 
Respondent contends that these petitions confirm that the amended 
certification
 was improvidently issued.     
 2 To the extent that the Respondent requests the Board to treat the 
three additional representation 
petitions 
referred to in footnote 1 
as 
newly discovered and previously unavailable evidence under Sec. 

102.48
 for purposes o
f the representation proceeding, we deny the 
Respondent™s request.  
To qualify as n
ewly discovered evidence 
in this 
context, such evidence (1) must have been capable of being presented 
at the original hearing and (2) 
could not 
have been
 discovered by re
a-sonable diligence.  
Manhattan Center Studios
, 357 NLRB 
1677
 (2011); 
see also 
University of Rio Grande
, 325 NLRB 642, 642 (1998) 
(posthearing ruling by the Internal Revenue Service not newly disco
v-
ered evidence).  
Because t
he petitions
 at issue
, which were filed on 
December 23 and 24, 2014, 
did not exist either at the time of the hea
r-ing or before the issuance of 
the Board™s Order denying review of the 
Acting Regional Director™s Decision and Direction of Election
 in this 
proceeding, they 
do not 
constitute newly discovered evidence.  
APL 
Logistics
, 341 NLRB 994
, 994 fn. 2
 (2004), enfd. 142 Fed.
 Appx. 869 
(6th Cir. 2005).  
 3 In the underlying representation proceeding, Members Miscimarra 
and Johnson stated that they would have granted review for t
he purpose 
of reviewing 
St. Vincent Charity Medical Center
, 357 NLRB 
854
 (2011).  However, in the absence of a three
-member majority to reco
n-
sider that case, they agreed to deny review.
  Accordingly, they agree 
that the Respondent has not raised any new ma
tters that are properly 
litigable in this unfair labor practice proceeding, and that summary 
judgment is appropriate.
 362 NLRB No. 23
                                                    RUSH UNIVERSITY MEDI
CAL CENTER
   219 the same period, the Respondent purchased and received 
goods and materials valued in excess of $5000 directly 

from entities outside the State of Illinois for use at its 
facility.
 We find that the Res
pondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following a self
-determination election on August 27 
and 28, 2014, the Regional Director issued an amended 

certification of representative certifying that the Union is 

the exclusive collective
-bargaining representative of the 
patient 
care 
technicians 
as 
part of the existing unit of 
nonprofessional employees it currently represents:
4  Included: All full
-time and regular part
-time Patient 
Care Technician (PCT) employees, environmental 
aides, environmental specialists, environmental techn
i-cians, dietary work
ers, laundry workers, transport sp
e-cialists, elevator operators, maintenance employees, 
central service technical assistants, nursing attendants, 
psychiatric aides, community health aides, lab helpers, 
operating room attendants, mail room clerks, unit 
cler
ks, geriatric technicians, patient service associates 
(PSAs), physical therapy aides, rehabilitation aides, p
e-diatric assistants, pediatric nursing assistants, certified 

nursing assistants (CNAs), truck drivers (laundry & 
SPD), food service assistant I lea
d, food service assi
s-tant II lead, environmental specialist lead, transport 

specialist lead, unit clerk lead, and journeymen lead 
who are employed by Respondent at its main campus 
currently located at 1653 West Congress Parkway, 
Chicago, Illinois.
  Exclude
d: Nurse Assistant II (NA II) employees, office 
clerical employees, guards, professional employees, 

and supervisors as defined in the Act, temporary and 
casual employees, regular part
-time employees norma
l-ly working less than seventeen (17) hours per week,
 and all other employees of the Hospital.
  The Union continues to be the exclusive collective
-bargaining representative of the unit, including the emplo
y-ees in the voting group, under Section 9(a) of the Act. 
 4  The primarily nonprofessional unit is a preexisting nonconforming 
unit under the Board™s Health Care Rule.  See Sec. 103.30(a) and (c) 
of 
the Board™s Rules and Regulations.
 B.  Refusal to Bargain
 By letter dated October
 14, 2014, the Union requested 
that the Respondent meet to bargain collectively with it 
as the exclusive collective
-bargaining representative of 
the 
patient 
care 
technicians
, and since about October 17, 
2014, the Respondent has failed and refused to do so.
5 We find that this failure and refusal constitutes an u
n-lawful failure and refusal to recognize and bargain with 

the Union in violation of Section 8(a)(5) and (1) of the 
Act.
 CONCLUSION O
F LAW By failing and refusing since about October 17, 2014, 
to recog
nize and bargain with the Union as the exclusive 
collective
-bargaining representative of the 
patient 
care 
technicians as part of the appropriate unit, the Respon
d-ent has engaged in unfair labor practices affecting co
m-merce within the meaning of Section 8(a
)(5) and (1) and 
Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to e
mbody the understanding 
in a signed agreement.
6   ORDER
 The National Labor Relations Board orders that the 
Respondent, Rush University Medical Center, Chicago, 

Illinois, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Fa
iling and refusing to bargain with Healthcare 
Professional, Technical, Office, Warehouse, Mail Order, 
Employees Union, Local 743, IBT as the exclusive co
l-lective
-bargaining representative of the 
patient 
care 
tech-nicians 
in the bargaining unit.
 (b)  In any 
like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 5 Although the complaint alleges that the Union requested
 that the 
Respondent meet to bargain with it
 as the exclusive collective
-bargaining representative of the unit
 and that the Respondent refused, it 
is clear from 
the record, and the Respondent admits in its answer, that 
the Union requested bargaining over terms and conditions of emplo
y-ment that would apply to patient care technicians, and the Respondent 
refused to do so. 
 6 The complaint and the General Counsel™s m
otion request that the 
Board require the Respondent to bargain in good faith with the Union 

as the exclusive representative of the unit for the period set forth in 
Mar
-Jac Poultry Co
., 136 NLRB 785 (1962).  Such a remedy, however, 
is inappropriate where, a
s here, the underlying representation procee
d-
ing involved a self
-determination election.  See 
Winkie Mfg. Co.
, 338 
NLRB 787, 788 fn. 3 (2003)
, affd. 348 F.3d 254 (7th Cir. 2003)
; White 
Cap, In
c., 323 NLRB 477, 478 
fn. 3 (1997), and cases cited there.
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 220 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  On request, b
argain with the Union as the excl
u-sive collective
-bargaining representative of the 
patient 
care 
technicians as part of the following appropriate unit 
on terms and conditions of employment and
, if an unde
r-standing is reached, embody the understanding in a 
signed agreement:
  Included: All full
-time and regular part
-time Patient 
Care Technician (PCT) employees, environmental 
aides, environmental specialists, environmental techn
i-cians, dietary workers, laundry workers, transport sp
e-cialists, elevator 
operators, maintenance employees, 
central service technical assistants, nursing attendants, 
psychiatric aides, community health aides, lab helpers, 
operating room attendants, mail room clerks, unit 
clerks, geriatric technicians, patient service associates 

(PSAs), physical therapy aides, rehabilitation aides, p
e-diatric assistants, pediatric nursing assistants, certified 
nursing assistants (CNAs), truck drivers (laundry & 
SPD), food service assistant I lead, food service assi
s-tant II lead, environmental speci
alist lead, transport 
specialist lead, unit clerk lead, and journeymen lead 

who are employed by Respondent at its main campus 
currently located at 1653 West Congress Parkway, 
Chicago, Illinois.
  Excluded: Nurse Assistant II (NA II) employees, office 
cleric
al employees, guards, professional employees, 
and supervisors as defined in the Act, temporary and 
casual employees, regular part
-time employees norma
l-ly working less than seventeen (17) hours per week, 
and all other employees of the Hospital.
  (b)  Within
 14 days after service by the Region, post at 
its facility in Chicago, Illinois, copies of the attached 
notice marked ﬁAppendix.
ﬂ7  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent's autho
rized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 

including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall b
e distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing 
an Order of the 
National Labor Relations Board.ﬂ
 Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 

proceedings, the Respondent sha
ll duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since October 17, 2014.
 (c)  Within 21 days after service by the Region, file 
with the Regional Director fo
r Region 13 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the
 United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain w
ith us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with Healthcare Professional, Technical, Office, War
e-house, Mail Order, Employees Union, Local 743, IBT as 
the exclusive collective
-bargaining representative of the 
patient 
care 
technicians in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere
 with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL
, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for the 
patient 
care 
technicians 
as part of the 
following bargaining unit:
  Included: All full
-time and regular part
-time Patient 
Care Technician (PCT) employees, environmental 
aides, environmental specialists, environmental techn
i-cians, dietary workers, laundry workers, transport sp
e-cialists, elevator 
operators, maintenance employees, 
                                                    RUSH UNIVERSITY MEDI
CAL CENTER
   221 central service technical assistants, nursing attendants, 
psychiatric aides, community health aides, lab helpers, 

operating room attendants, mail room clerks, unit 
clerks, geriatric technicians, patient service associate
s (PSAs), physical therapy aides, rehabilitation aides, p
e-diatric assistants, pediatric nursing assistants, certified 
nursing assistants (CNAs), truck drivers (laundry & 
SPD), food service assistant I lead, food service assi
s-tant II lead, environmental spe
cialist lead, transport 
specialist lead, unit clerk lead, and journeymen lead 

who are employed by Respondent at its main campus 

currently located at 1653 West Congress Parkway, 
Chicago, Illinois.
 Excluded: Nurse Assistant II (NA II) employees, office 

cleri
cal employees, guards, professional employees, 
and supervisors as defined in the Act, temporary
 and
  casual employees, regular part
-time employees norma
l-ly working less than seventeen (17) hours per week, 
and all other employees of the Hospital.
  RUSH 
UNIVERSITY 
MEDICAL 
CENTER
  
The Board™s decision can be found at 
www.nlrb.gov/case/13
-CA-139088
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secret
ary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     